Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 The State of Texas, Appellant                          Appeal from the County Court at Law No. 1
                                                        of Gregg County, Texas (Tr. Ct. No. 2018-
 No. 06-18-00214-CR         v.                          1359).    Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 Leon Gearhart, Appellee                                Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.




                                                       RENDERED APRIL 26, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk